In re Jones, Henry B., Jr.; Disciplinary Counsel, LSBA; — Plaintiffs); applying for joint petition for immediate interim suspension.
ORDER
Considering the foregoing Joint Petition for Interim Suspension:
*1248IT IS ORDERED, ADJUDGED AND DECREED that respondent, Henry B. Jones, Jr., attorney at law, be and he hereby is, placed on interim suspension from the practice of law, said suspension to be effective immediately, and remaining in effect until further orders of this court.
The Office of Disciplinary Counsel is directed to institute disciplinary proceedings pursuant to Supreme Court Rule XIX, § 11.
ORDER READ, RENDERED AND SIGNED in New Orleans, Louisiana on this 18th day of March, 1998.
/s/ Bemette J. Johnson JUSTICE,
SUPREME COURT OF LOUISIANA
MARCUS, J., not on panel. Rule IV, Part 2, § 3.